IN THE SUPREME COURT OF NORTH CAROLINA

                                         2022-NCSC-46

                                          No. 465A20

                                       Filed 6 May 2022

       DORIS G. CUNNINGHAM, Employee,

                    v.
       THE GOODYEAR TIRE & RUBBER COMPANY, Employer, LIBERTY MUTUAL
       INSURANCE COMPANY, Carrier.




            Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

      the Court of Appeals, 273 N.C. App. 497 (2020), reversing and remanding an opinion

      and award entered 30 July 2019 by the North Carolina Industrial Commission. Heard

      in the Supreme Court on 4 October 2021.


            Law Offices of Kathleen G. Sumner, by Kathleen G. Sumner and David P.
            Stewart; and Jay Gervasi, for plaintiff.

            Young Moore & Henderson, PA, by Angela Farag Craddock, for defendant-
            appellant.

            The Sumwalt Group, by Vernon Sumwalt; and Lennon, Camak & Bertics,
            PLLC, by Michael Bertics, for North Carolina Advocates for Justices, amicus
            curiae.


            HUDSON, Justice.

¶1          The Goodyear Tire & Rubber Company (defendant-employer) and Liberty

     Mutual Insurance Company (defendant-carrier) (together, defendants) appeal as of

     right on the basis of a dissenting opinion from a decision of the Court of Appeals, in
                       CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                         Opinion of the Court



     which the majority held the North Carolina Industrial Commission erred in denying

     Doris G. Cunningham (plaintiff) her claim for disability compensation from

     defendants. On appeal, defendants argue the Court of Appeals erred in holding

     plaintiff’s claim was not time-barred under N.C.G.S. § 97-24 thereby reversing the Full

     Commission’s dismissal of plaintiff’s claim based on an alleged 27 May 2014 injury,

     and by remanding the case to the Commission to determine whether plaintiff suffered

     a compensable injury under the Workers’ Compensation Act. We affirm the decision of

     the Court of Appeals reversing the opinion and award of the Commission and remand

     for further remand to the Commission for consideration of the merits of plaintiff’s 27

     May 2014 claim.

                         I.   Factual and Procedural Background1

¶2           Plaintiff, now 59 years old, began working for defendant-employer, the

     Goodyear Rubber and Tire Company, in 1999, was laid off and rehired in 2001, and

     worked continuously thereafter for at least 17 years. Since 2014, when the relevant

     events began, plaintiff has been working as a press operator. This physically

     demanding job requires plaintiff to walk at least eight miles a day, pick up tires, place

     them in a loader pan, and clear out jams when the tires backed up. Due to her height,



             1 Although in a workers’ compensation case, our summary of the facts is ordinarily
      taken from unchallenged findings of the Industrial Commission, here we are called upon to
      re-find facts in order to determine an underlying but dispositive jurisdictional issue.
      Accordingly, we are not bound by those findings, as explained below, and base this summary
      on the evidence.
                       CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                         Opinion of the Court



     she frequently has to reach, climb, and lift. She is personally responsible for 15

     machines that “cook” the tires, and when other workers are on break, she handles twice

     that amount. She picks up “anywhere from one thousand to fourteen hundred tires”

     during her typical 12-hour shift. Her production quota, or “expectancy” from

     defendant-employer, is the processing of fourteen-hundred tires per shift.

¶3           Plaintiff picks the tires up from a flatbed truck and places them into a loading

     pan, in order to scan them. When she lifts the tire off the flat bed, she pulls it towards

     her, stands it up, and flips it over to turn the barcode up, which she scans along with

     the paperwork to ensure the tire is the correct one for the mold. At that point a machine

     picks up the tires from the loading pan where they are molded and pressed and then

     returned to a conveyor belt. The tires sometimes get stuck in this process and, on a bad

     day, ten tires an hour might get stuck. Plaintiff had injured her back twice while lifting

     tires in 2011; she filed claims with the Commission and both claims were settled in

     2012.

¶4           On 27 May 2014 during a twelve-hour shift, plaintiff attempted to pick a tire

     up off the truck, but the tire was stuck, causing plaintiff to hurt her back. She

     immediately notified her supervisor that she was hurt. The next morning when she

     woke up, she could not move. She filed an internal report titled a Form F159, or

     “Associate Report of Incident and Associate Statement of Work Related Accident.”

     Plaintiff was placed on light duty for six weeks, and she returned to full-time work on
                       CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Opinion of the Court



     8 July 2014 without missing any work.

¶5           When defendant-employer received plaintiff’s F159, it sent the information to

     defendant-carrier, Liberty Mutual, plaintiff-employer’s insurance carrier for workers’

     compensation. Defendant-carrier used the information received from defendant-

     employer to complete a Form 19, Employer’s Report of Employee’s Injury, and filed it

     with the Commission. Defendant-carrier mailed a packet including the completed

     Form 19 and a blank Form 18, “Notice of Accident to Employer and Claim of

     Employee,” to plaintiff. However, plaintiff testified that she never received these forms

     and that she believed her workers’ compensation claim was already accepted because

     she had been placed on light duty, unlike for her 2011 injuries. She testified she was

     prepared to fill out a Form 18 in 2014 but was told by her union representative that

     “they” had already received her form.

¶6           After her 27 May 2014 injury, plaintiff received medical treatment through an

     onsite medical facility (the dispensary), as well as from Frank Murray, a physical

     therapist who contracts with defendant-employer to provide physical therapy

     treatment to defendant-employer’s employees. Mr. Murray had treated Ms.

     Cunningham once on 10 October 2011 following her 18 September 2011 back injury

     and determined that “she had low-back pain, but it was beginning to resolve. She had

     no real limitations in range of motion or strength.” Mr. Murray did not treat plaintiff

     again for back pain until after the 27 May 2014 injury on 3 June 2014.
                            CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                               2022-NCSC-46

                                             Opinion of the Court



¶7                On 3 June 2014, plaintiff reported to Mr. Murray that her pain was at a level

       of ten out of ten. By 9 June 2014, plaintiff’s pain was “five out of ten at worse [sic], to

       two out of ten at best.” Mr. Murray testified he treated plaintiff on 10, 13, 18, 23, and

       24 June 2014, and by the last visit, plaintiff’s “[r]ange of motion was full and painless.”

¶8                On 23 February 2015, however, plaintiff returned to Mr. Murray, reporting

       that her back pain had never completely subsided since the 2014 injury, and that she

       felt a recent increase in pain, describing it as “eight out of ten down to four out of ten.”

       Mr. Murray diagnosed plaintiff with lower back pain. On 3 March 2015, Mr. Murray

       saw plaintiff again and she reported her pain as between “three out of ten to five out

       of ten.”

¶9                Plaintiff did not return to the dispensary and Mr. Murray again until 25 April

       2017. She testified that the reason she did not return until 2017 was that she began

       experiencing foot pain in addition to back pain and was referred to a podiatrist, Dr.

       Mark Thomas Eaton, in March 2016. Dr. Eaton initially diagnosed her with plantar

       fasciitis. However, following extensive treatment for plantar fasciitis, Dr. Eaton

       informed plaintiff that she had been misdiagnosed and that her problems did not come

       from her feet, but were caused by her back problems stemming from her 27 May 2014

       injury.

¶ 10              Plaintiff returned to Mr. Murray for treatment for her back pain on 25 April

       2017. Mr. Murray testified that “[plaintiff] didn’t indicate that there was anything new
                         CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                           Opinion of the Court



       or that something happened [in 2017]. Her response was, no, nothing happened. It—

       this never has completely gone away.” Mr. Murray testified there was “no precipitating

       episode” of her back pain in 2017 and that her pain reflected “episodic increases and

       decreases from the first time that [he] saw her.”

¶ 11           On 28 April 2017, plaintiff visited Kelly Avants, the nurse case manager, at

       the dispensary. Ms. Avants told plaintiff that defendant-carrier closed her file because

       “she reached the statute of limitations in regard to her back claims” and they would

       not cover further treatment. On 8 May 2017, plaintiff reported that she had been

       injured again on 25 April 2017 from a stuck tire and she felt pain in her lower back.

¶ 12           David Jones, a neurosurgeon who had previously seen plaintiff for her 2011

       injury, evaluated plaintiff on 19 June 2017 and 18 July 2019, following an MRI. Based

       on the MRI, Dr. Jones concluded that plaintiff had degeneration in the last two discs

       of her spine, that one of the discs had a “small far lateral disc bulge,” that the second

       “had a more focal right-sided disc protrusion,” and that both could irritate nerve roots.

       Dr. Jones testified it was “more than likely” that a 2017 injury exacerbated plaintiff’s

       27 May 2014 injury, and that “once you hurt your back the first time you are more

       likely to injure your back again,” but there was no way to determine to what extent

       each injury caused her current condition.

¶ 13           On 19 May 2017, plaintiff filed separate Form 18s with the Commission for the

       alleged incidents on 27 May 2014 and on 25 April 2017, respectively. Defendants filed
                         CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                           Opinion of the Court



       a Form 61 denying the 27 May 2014 claim and moving to dismiss the claim, arguing

       that the action was time-barred because it was not filed within two years of the date

       of the alleged injury. The matters were consolidated and on 13 December 2018, the

       Deputy Commissioner entered an opinion and award denying the 25 April 2017 claim

       and dismissing the 27 May 2014 claim for lack of jurisdiction. Regarding the 27 May

       2014 injury, the Deputy Commissioner found that plaintiff did not file a claim for

       compensation until 29 May 2017 and that plaintiff last received medical treatment

       related to that injury on 3 March 2015. The Deputy Commissioner concluded plaintiff

       failed to file her claim within two years of either the date of the incident or the last

       payment of medical compensation and the claim was therefore time-barred under

       N.C.G.S. § 97-24(a). Regarding the 25 April 2017 claim, the Deputy Commissioner

       concluded the evidence in the record did not support a compensable injury.

¶ 14           Plaintiff appealed to the Full Commission, specifically arguing that she last

       received payment for her 27 May 2014 injury on 25 April 2017 and, therefore, had filed

       her claim within two years of the last payment of medical compensation. On 30 July

       2019, the Full Commission entered an opinion and award dismissing the 27 May 2014

       claim for lack of jurisdiction and denying the 25 April 2017 claim. Plaintiff appealed to

       the Court of Appeals.

¶ 15           In a divided opinion authored by Judge Brook, the Court of Appeals reversed

       the opinion and award entered by the Commission after holding that compliance with
                         CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                                2022-NCSC-46

                                          Opinion of the Court



       the requirement of N.C.G.S. § 97-24(a) is a jurisdictional fact reviewed for the greater

       weight of the evidence, finding “that the 25 April 2017 visit was related to Plaintiff’s

       May 2014 injury,” and on that basis holding that the Commission erred in concluding

       that plaintiff’s claim was time-barred by N.C.G.S. § 97-24(a). Cunningham v. Goodyear

       Tire & Rubber Co., 273 N.C. App. 497, 506–07 (2020). Judge Tyson dissented from the

       majority opinion, arguing that whether a claim is time-barred by N.C.G.S. § 97-24(a)

       is governed by the same standard of review as other conclusions in an order and award

       from the Industrial Commission: “(1) whether competent evidence exists to support the

       Commission’s findings of fact, and (2) whether the Commission’s findings of fact justify

       its conclusions of law and decision.” Id. at 510 (quoting Simmons v. Columbus Cty. Bd.

       of Educ., 171 N.C. App. 725, 727–28 (2005)). Judge Tyson concluded that “[t]he

       majority’s opinion exceeds its lawful scope of appellate review, reweighs the evidence

       and credibility of the testimony as finders of fact, to reverse the Commission’s opinion

       and award.” Id. at 513.

¶ 16           Defendants timely appealed on the basis of the dissenting opinion as of right

       under N.C.G.S. § 7A-30.

                                          II.     Analysis

¶ 17           On appeal, defendants argue the Court of Appeals (1) exceeded its lawful scope

        of appellate review by reweighing the evidence and assessing credibility of the

        testimony as finders of fact in order to reverse the Industrial Commission’s Opinion
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                          Opinion of the Court



       and Award determining that Plaintiff’s workers’ compensation claim of injury on 27

       May 2014 was barred under N.C.G.S. § 97-24; and (2) erred by failing to determine

       that the Industrial Commission’s conclusion that Plaintiff’s claim is barred under

       N.C.G.S. § 97-24 is supported by findings of fact, which are based upon competent

       evidence such that the Commission’s Opinion and Award should have been affirmed.

       First, we hold that whether a workers’ compensation claim was barred because the

       claim was filed after the two-year limit set by N.C.G.S. § 97-24 is a jurisdictional

       matter that is subject to de novo review, including of the facts, on appeal. Second, we

       hold the Court of Appeals properly determined that the Industrial Commission erred

       in concluding that plaintiff’s claim is barred. Accordingly, we affirm the judgment of

       the Court of Appeals.

       A. Standard of Review

¶ 18         Defendants first argue the Court of Appeals erred in holding that whether a

       plaintiff complied with the requirements of N.C.G.S. § 97-24 is a “jurisdictional fact”

       subject to a de novo standard of review. In a question of first impression for this Court,

       defendants argue the standard of review on appeal for Commission findings on

       compliance with the statute’s timely filing requirement is a competent evidence

       standard of review, rather than de novo review as applied by the Court of Appeals
                         CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                              2022-NCSC-46

                                           Opinion of the Court



       below.2 We disagree.

¶ 19          Under our precedents, we ordinarily review an order of the Full Commission

       to determine “whether any competent evidence supports the Commission’s findings

       of fact and whether the findings of fact support the Commission’s conclusions of law.”

       Medlin v. Weaver Const., LLC, 367 N.C. 414, 423 (2014) (quoting Deese v. Champion

       Int’l Corp., 352 N.C. 109, 116 (2000)). Ordinarily, “on appeal, this Court ‘does not

       have the right to weight the evidence and decide the issue on the basis of its weight.

       The court’s duty goes no further than to determine whether the record contains any

       evidence tending to support the finding.’ ” Adams v. AVX Corp., 349 N.C. 676, 681

       (1998) (quoting Anderson v. Lincoln Const. Co., 265 N.C. 431, 434 (1965)). However,

       when reviewing findings of fact by the Commission on which the scope of its

       jurisdiction depends, we apply a de novo standard of review. See Richards v.

       Nationwide Homes, 263 N.C. 295, 303–04 (1965) (“When a [party] challenges the

       jurisdiction of the Industrial Commission, the findings of fact made by the

       Commission, on which its jurisdiction is dependent, are not conclusive on the superior


              2 Although defendants in their notice of appeal framed their first issue generally as
       the Court of Appeals “reweighing” the evidence, in their brief they only argue that findings
       regarding the timely-filing requirement are not “jurisdictional facts” and, accordingly, are
       subject to a competent-evidence standard of review. That precise issue was not specifically
       set out in the dissenting opinion below, which instead expressed the view that all findings
       made by the Commission are to be subject to a competent-evidence standard without
       distinguishing findings that are jurisdictional. See Cunningham, 273 N.C. App. at 513.
       Although defendants’ argument appears to exceed the scope of review under Appellate Rule
       16(b), we exercise our discretion to suspend the rules and reach it. See N.C. R. App. P. 2
       (2021).
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                          Opinion of the Court



       court, but the superior court has the power . . . on appeal, to consider all the evidence

       in the record, and to make therefrom independent findings of jurisdictional facts.”);

       id. at 304 (“ ‘As a general rule the court will not accept as conclusive findings of fact

       of the Commission concerning a jurisdictional question, but will weigh evidence

       relating thereto and make its own independent findings of fact.’ ” (quoting 100 C.J.S.

       Workmen’s Compensation § 763(7), p. 1216)). Accordingly, we have held that “the

       finding of a jurisdictional fact by the Industrial Commission is not conclusive upon

       appeal even though there be evidence in the record to support such finding. The

       reviewing court has the right, and the duty, to make its own independent findings of

       such jurisdictional facts from its consideration of all the evidence in the record.” Lucas

       v. L’il General Stores, 289 N.C. 212, 218 (1976).

¶ 20         N.C.G.S. § 97-24(a) provides that a claim is

                    forever barred unless (i) a claim or memorandum of
                    agreement as provided in G.S. 97-82 is filed with the
                    Commission or the employee is paid compensation as
                    provided under this Article within two years after the
                    accident or (ii) a claim or memorandum of agreement as
                    provided in G.S. 97-82 is filed with the Commission within
                    two years after the last payment of medical compensation
                    when no other compensation has been paid and when the
                    employer’s liability has not otherwise been established
                    under this Article.

       N.C.G.S. § 97-24(a) (2021). Defendants argue the Court of Appeals erred in holding

       that compliance with N.C.G.S. § 97-24(a) is a jurisdictional fact subject to de novo

       review, contending instead that this Court expressly rejected the view that a finding
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                          Opinion of the Court



       regarding compliance with the timely filing requirement under N.C.G.S. § 97-24 is a

       jurisdictional fact in Gore v. Myrtle/Mueller, 362 N.C. 27 (2007). Plaintiff, in turn,

       argues the Court of Appeals correctly held that a finding on compliance with N.C.G.S.

       § 97-24 is a jurisdictional fact and Gore provides no support for defendants’ position.

¶ 21         In Biddix v. Rex Mills, 237 N.C. 660 (1953), this Court described the role of

       N.C.G.S. § 97-24’s timely-filing requirement in giving rise to the jurisdiction of the

       Commission:

                           The underlying spirit and purpose of the [Workers’
                     Compensation] Act is to encourage and promote the
                     amicable adjustment of claims and to provide a ready
                     means of determining liability under the Act when the
                     parties themselves cannot agree. The Industrial
                     Commission stands by to assure fair dealing in any
                     voluntary settlement and to act as a court to adjudicate
                     those claims which may not be adjusted by the parties
                     themselves.

                             But the Commission has no authority—statutory or
                     otherwise—to intervene and make an award of any type
                     until its jurisdiction as a judicial tribunal has been invoked
                     in the manner prescribed in the Act under which it
                     operates.

                            The claim is the right of the employee, at his
                     election, to demand compensation for such injuries as
                     result from an accident. If he wishes to claim
                     compensation, he must notify his employer within thirty
                     days after the accident, G.S. §§ 97-22, 97-23, and if they
                     cannot agree on compensation, he, or someone on his
                     behalf, must file a claim with the Commission within
                     twelve months after the accident, in default of which his
                     claim is barred. G.S. § 97-24. Thus the jurisdiction of the
                     Commission, as a judicial agency of the State, is invoked.
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                          Opinion of the Court




       Biddix, 237 N.C. at 662–63 (emphasis added). Moreover, despite holding the

       employer in that case should not be estopped from raising the timely-filing

       requirement, this Court noted that it did not “hold an employer may not by his

       conduct waive the filing of a claim within the time required by law. The law of

       estoppel applies in compensation proceedings as in all other cases.” Id. at 665.

       Accordingly, in Biddix long before Gore, this Court recognized both that estoppel may

       in some circumstances bar assertion of the timely-filing requirement and that the

       timely-filing requirement under N.C.G.S. § 97-24 is jurisdictional in nature.

¶ 22         Contrary to defendants’ argument, we did not deviate from that view in Gore.

       In Gore, we held that a party may be equitably estopped from asserting the two-year

       filing requirement under N.C.G.S. § 97-24 as an affirmative defense. Gore, 362 N.C.

       at 40. The plaintiff in Gore had alleged that she experienced two work-related injuries

       but did not file a Form 18 for either incident with the Commission within the two-

       year filing limit under N.C.G.S. § 97-24. The Commission found that the plaintiff had

       filled out the Form 18 with the employer’s human resources manager, but that the

       manager lost the forms unintentionally, and furthermore that “[t]he plaintiff was

       under the reasonable belief and reasonably relied on her perception that the forms

       would be properly filed with the Industrial Commission.” Id. at 30. The Court of

       Appeals reversed, holding the timely-filing requirement was not satisfied and,

       therefore, the plaintiff’s claims were barred.
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                          Opinion of the Court



¶ 23         This Court disagreed, reversing the Court of Appeals and holding the doctrine

       of equitable estoppel may bar a defendant from raising the timely-filing requirement

       as an affirmative defense. Id. at 40. This Court in Gore advanced several rationales

       for its holding. First, we reasoned that “[t]his principle is consistent with the general

       guideline that the Workers’ Compensation Act requires liberal construction to

       accomplish the legislative purpose of providing compensation for injured employees,

       and that this overarching purpose is not to be defeated by the overly rigorous

       ‘technical, narrow and strict interpretation’ of its provisions.” Id. at 36 (quoting Guest

       v. Brenner Iron & Metal Co., 241 N.C. 448, 452 (1955)). Second, we noted that the

       Court of Appeals addressed the question 22 years before Gore in Belfield v.

       Weyerhauser Co., 77 N.C. App. 332 (1985), and held that equitable estoppel could

       prevent a party from invoking the timely-filing requirement and reasoned that “[w]e

       have been particularly reluctant to interfere with past precedents when . . . litigants

       have arranged their affairs and ‘rights have become vested which will be seriously

       impaired if the rule thus established is reversed.’ ” Gore, 362 N.C. at 37 (quoting Hill

       v. Atlantic & N.C. R. Co., 143 N.C. 539, 573 (1906)). Finally, we observed that the

       rule was consistent with the approach of a majority of courts in other states, citing

       Larson’s Workers Compensation Law for the statement that “modern application of

       estoppel and waiver in the present context serves ‘as an antidote to the earlier

       approach, which was the highly conceptual one of saying that timely claim (and
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                           Opinion of the Court



       sometimes even notice) was “jurisdictional[.]” ’ ” Id. at 38 (quoting Larson’s, 7 §

       126.13[1]).

¶ 24          Defendants seize on this last rationale and our reliance on Larson’s to argue

       that in Gore we necessarily held that a finding as to whether the plaintiff satisfied

       the timely-filing requirement is not a “jurisdictional fact” which is subject to de novo

       review. A close examination of our reasoning in that decision reveals that defendants’

       reliance is misplaced. In our discussion of the approaches of other states on the

       question presented in Gore, we cited Larson’s, which characterized the minority

       approach to the issue of whether equitable estoppel could bar a defendant’s invocation

       of the timely-filing requirement as “jurisdictional” and described that approach as

       one that exalted the timely-filing requirement as “a defense outside the reach of

       waiver, estoppel, or anything else.” Id. But simply because we cited Larson’s for the

       analysis of caselaw from other states and its characterization of the minority view, it

       does not follow that, based on the treatise’s description of that view as “jurisdictional,”

       we abandoned well-established caselaw that the timely-filing requirement is a

       condition precedent for the exercise of jurisdiction by the Commission. To the

       contrary, in Gore itself, we reaffirmed that “if the employee follows this procedure [of

       timely filing under the statute], “the jurisdiction of the Commission, as a judicial

       agency of the State, is invoked.” Id. at 34. Accordingly, our discussion of the analysis

       in Larson’s is limited to acknowledgment of the minority view among other states
                          CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                                2022-NCSC-46

                                             Opinion of the Court



       that assertion of the timely-filing requirement as a bar to a workers’ compensation

       claim is not limited by the doctrine of equitable estoppel.

¶ 25          These seemingly contradictory statements in Gore—recognition of the

       jurisdictional nature of the timely-filing requirement as a condition precedent and

       rejection of a “jurisdictional” approach to equitable estoppel—can be reconciled.

       Under North Carolina law, satisfaction of the timely-filing requirement is a condition

       precedent to the exercise of the Commission’s jurisdiction and, accordingly, implicates

       the subject-matter jurisdiction of the Commission.3 However, under Gore, unlike

       questions of subject-matter jurisdiction in other contexts, a defendant may be barred

       by equitable estoppel from raising lack of jurisdiction for failure to comply with the

       timely-filing requirement of N.C.G.S. § 97-24 as an affirmative defense. The reason

       for this exception to the general rule that a defense of lack of jurisdiction is not barred

       by estoppel is the primary rationale of Gore: the legislative purpose underpinning the


              3  Defendants also rely on our statement in Gore that “We have long held that a
       condition precedent, unlike subject matter jurisdiction, may be waived by the beneficiary
       party by virtue of its conduct.” Gore, 362 N.C. at 38 (citing Johnson & Stroud v. R.I. Ins. Co.,
       172 N.C. 142, 147-48 (1916)). We concede this sentence is an inaccurate statement in the
       context of the Workers’ Compensation Act because here, at least, the timely-filing
       requirement is a condition precedent to the invocation of the Commission’s jurisdiction.
       Accordingly, it implicates the subject-matter jurisdiction of the Commission. The provision
       in Johnson & Stroud was a term of a contract that was a condition precedent to liability
       under the contract and, accordingly, went to the merits of that case, not to the judicial power
       of a court or other body. By this anomalous sentence in Gore we did not abandon the view to
       which we have hewn since Biddix that assertion of the timely-filing requirement may be
       barred by estoppel despite implicating the subject-matter jurisdiction of the Commission,
       which after all is a creature of statute, since this interpretation best accomplishes the purpose
       of that statute.
                 CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                     2022-NCSC-46

                                   Opinion of the Court



Workers’ Compensation Act, which is the statutory source of the Commission’s

jurisdiction. As we explained in Gore, “[t]his principle is consistent with the general

guideline that the Workers’ Compensation Act requires liberal construction to

accomplish the legislative purpose of providing compensation for injured employees,

and that this overarching purpose is not to be defeated by the overly rigorous

‘technical, narrow and strict interpretation’ of its provisions.” Id. at 36. As an overly

strict reading of the timely-filing requirement would frustrate this purpose, we

reasoned that the jurisdiction conferred by the Workers’ Compensation Act on the

Commission was more generous than that which a fastidious adherence to the timely-

filing requirement would entail and, accordingly, equitable estoppel could bar

assertion of lack of jurisdiction as a defense. Indeed, procedural requirements are

somewhat relaxed elsewhere in the Workers’ Compensation Act. See Belfield v.

Weyerhauser Co., 77 N.C. App. 332, 336–37 (1985) (collecting examples). Although we

acknowledged the legislative purpose of compensating workers for their injuries

demanded a liberal construction in holding equitable estoppel may bar a defendant

from assertion of the timely-filing requirement, this decision merely construed the

reach of the Commission’s jurisdiction consistent with the Act’s legislative purpose;

it did not convert a jurisdictional provision into a non-jurisdictional one. We conclude

that Gore fails to support defendants’ argument that a finding regarding the timely-

filing requirement is not jurisdictional.
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                          Opinion of the Court



¶ 26         Finally, while this Court is not bound by decisions of the Court of Appeals, that

       court has consistently applied a de novo standard of review to the Commission’s

       findings under N.C.G.S. § 97-24, treating them as jurisdictional. See, e.g., Hall v. U.S.

       Xpress, Inc., 256 N.C. App. 635, 640 (2017); Craver v. Dixie Furniture Co., 115 N.C.

       App. 570, 577 (1994); Weston v. Sears Roebuck & Co., 65 N.C. App. 309, 314 (1984),

       disc. rev. denied, 311 N.C. 407 (1984).

¶ 27         In summary, we hold that a finding by the Commission as to whether an

       employee seeking workers’ compensation complied with N.C.G.S. § 97-24’s timely-

       filing requirement is a jurisdictional fact and, as such, is subject to de novo review.

       B. Application of the Timely-Filing Requirement

¶ 28         Having determined the Court of Appeals used the appropriate, de novo

       standard of review for review of jurisdictional facts, we now consider whether it erred

       in applying that standard in its review of the Commission’s findings. In its

       (jurisdictional) findings of fact below, the Commission determined that the 2014 claim

       was barred because defendant-employer “did not pay for medical treatment beyond

       April 2015,” and plaintiff did not file a claim within two years. The Court of Appeals

       held the Commission erred in so finding because evidence in the record showed that

       “plaintiff’s return visit to Mr. Murray on 25 April 2017—which he related back to his

       2014–15 treatment of [p]laintiff and was paid for by [d]efendant-[e]mployer—was

       related to her alleged 27 May 2014 injury.” Cunningham, 273 N.C. App. at 507.
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                          Opinion of the Court



¶ 29         We agree. Applying a de novo standard of review and freely substituting our

       own judgment, the evidence in the record tends to show that plaintiff’s 25 April 2017

       visit to Mr. Murray for treatment was related to her 27 May 2014 injury. Specifically,

       Mr. Murray testified that plaintiff returned for treatment in April 2017 because “[s]he

       continued to have some back pain.” Furthermore, plaintiff had received treatment

       from another doctor for plantar fasciitis and, as Mr. Murray testified, “at some point

       . . . towards the end of that treatment, the doctor . . . felt that maybe the pain she was

       having in her feet was coming from her back.” Finally, in his notes from the 25 April

       2017 visit, Mr. Murray stated “plaintiff is familiar with me for treatment of a previous

       episode of back pain about two years ago. She reports that her symptoms never

       completely went away.” In addition to Mr. Murray’s testimony, Dr. Dave also testified

       that when he saw plaintiff in July 2017 for treatment for chronic back pain, “her

       current presentation was chronic pain involving the lower back for about three and a

       half years,” which coincides with the 27 May 2014 injury. Furthermore, when plaintiff

       went to Dr. Jones in July 2017, she reported her chronic back pain had an onset date

       of 19 June 2014, coinciding with the 27 May 2014 injury.

¶ 30         The Commission, on the other hand, points to no evidence in the record in its

       findings to support its conclusion that plaintiff’s last medical treatment for the 27

       May 2014 injury was in 2015. The Court of Appeals surmised that the Commission’s

       finding may have been based on the “discontinuation note” Mr. Murray placed in
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                          Opinion of the Court



       plaintiff’s file after she did not return after the March 2015 visit, which he testified

       occurs when “people don’t come back [for treatment].” Although this discontinuation

       note taken in isolation may be some evidence that plaintiff’s medical treatment for

       the 27 May 2014 injury was completed in 2015, the Commission erred in relying on

       it for several reasons. First, the discontinuation note is contradicted by Mr. Murray’s

       own subsequent testimony, which all showed that plaintiff continued to suffer chronic

       back pain stemming from the 27 May 2014 injury and that she sought and obtained

       subsequent treatment from several doctors and from Mr. Murray himself for that

       pain. Second, overwhelmingly, the greater weight of the evidence, including Dr.

       Dave’s testimony and plaintiff’s testimony, supports the contrary conclusion that

       plaintiff’s back pain was chronic and stemmed from the 27 May 2014 injury. Finally,

       as the Court of Appeals reasoned, elevating the discontinuation note above other

       contradictory testimony in the record, and the greater weight of the evidence, “is the

       sort of ‘technical, narrow[,] and strict interpretation’ of workers’ compensation

       provisions our case law warns against.” Id. at 507–08 (quoting Gore, 362 N.C. at 36).

¶ 31         Defendants rely principally on the testimony of Dr. Jones, who opined “that

       plaintiff’s current pain, more likely than not, was related to her 2011 injury.”

       However, Dr. Jones’ testimony does not support defendants’ argument that

       “consequences from the May 2014 incident had resolved, and that after March 2015,

       [p]laintiff’s spine returned to its baseline level of abnormality and chronic pain she
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Opinion of the Court



       had suffered ever since settling her 2011 injuries,” which were settled. The

       proposition that chronic back pain following any new back injury is attributable solely

       to an old one is unsupported by evidence in the record and, moreover, would frustrate

       the beneficent purposes of the Workers’ Compensation Act of ensuring compensation

       for every injury attributable to the employee’s work.

¶ 32           Applying the de novo standard of review to the Commission’s findings

       regarding the timely-filing requirement, we hold the greater weight of the evidence

       supports that plaintiffs’ 2017 medical treatment was for the 27 May 2014 injury.

       Accordingly, since she filed her Form 18 on 19 May 2017, her claim was not barred

       by N.C.G.S. § 97-24.

                                      III.    Conclusion

¶ 33           We conclude (1) findings by the Commission regarding the timely-filing

       requirement under N.C.G.S. § 97-24 are subject to de novo review; and (2) the Court

       of Appeals properly held the Commission erred in finding that plaintiffs’ last medical

       treatment for her 27 May 2014 injury was in 2015, not 2017. Accordingly, we affirm

       the decision of the Court of Appeals, and remand for further remand to the

       Commission for consideration of the merits of plaintiff’s 27 May 2014 injury claim.

               AFFIRMED

               Justice BERGER did not participate in the consideration or decision of this

       case.
             Chief Justice NEWBY dissenting.


¶ 34         This case requires us to determine whether the Full Commission properly

       dismissed plaintiff’s claim because she did not timely file her claim with the

       Industrial Commission. As relevant to this case, an injured plaintiff must file a claim

       with the Industrial Commission within two years of a defendant’s last payment of

       medical compensation for a prior injury. Here the Full Commission found that

       defendant last paid plaintiff medical compensation for her prior injury in April of

       2015. Moreover, the Full Commission found that plaintiff did not file her claim within

       two years of that payment. Thus, the Full Commission concluded that plaintiff’s claim

       was barred and dismissed the claim. The Full Commission’s findings of fact are

       supported by competent evidence, and those findings in turn support the Full

       Commission’s conclusions of law. Therefore, the opinion of the Court of Appeals

       should be reversed, and the Full Commission’s order should be affirmed. I respectfully

       dissent.

¶ 35         “Under our Workers’ Compensation Act, ‘the [Industrial] Commission is the

       fact finding body.’ ” Gore v. Myrtle/Mueller, 362 N.C. 27, 40, 653 S.E.2d 400, 409

       (2007) (quoting Brewer v. Powers Trucking Co., 256 N.C. 175, 182, 123 S.E.2d 608,

       613 (1962)). This Court reviews “an order of the Full Commission only to determine

       ‘whether any competent evidence supports the Commission’s findings of fact and

       whether the findings of fact support the Commission’s conclusions of law.’ ” Medlin v.
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Newby, C.J., dissenting



       Weaver Cooke Constr., LLC, 367 N.C. 414, 423, 760 S.E.2d 732, 738 (2014) (quoting

       Deese v. Champion Int’l Corp., 352 N.C. 109, 116, 530 S.E.2d 549, 553 (2000)).

       “Because the Industrial Commission is the sole judge of the credibility of the

       witnesses and the weight of the evidence[,] [w]e have repeatedly held that the

       Commission’s findings of fact are conclusive on appeal when supported by competent

       evidence, even though there [may] be evidence that would support findings to the

       contrary.” Id. (first and second alterations in original) (internal quotations omitted).

¶ 36         Plaintiff’s claim is governed by N.C.G.S. § 97-24, which states that

                    [t]he right to compensation under this Article shall be
                    forever barred unless . . . (ii) a claim . . . is filed with the
                    Commission within two years after the last payment of
                    medical compensation when no other compensation has
                    been paid and when the employer’s liability has not
                    otherwise been established under this Article.

       N.C.G.S. § 97-24(a) (2021). This requirement “has repeatedly been held to be a

       condition precedent to the right to compensation.” Gore, 362 N.C. at 38, 653 S.E.2d

       at 408 (citing Montgomery v. Horneytown Fire Dep’t, 265 N.C. 553, 555, 144 S.E.2d

       586, 587 (1965) (per curiam)). This “condition precedent establishes a time period in

       which suit must be brought in order for the [claim] to be recognized.” Boudreau v.

       Baughman, 322 N.C. 331, 340–41, 368 S.E.2d 849, 857 (1988).

¶ 37         Here it was undisputed that defendant paid no other compensation and that

       defendant’s liability had not otherwise been established. Accordingly, for plaintiff’s

       claim to be timely under N.C.G.S. § 97-24(a)(ii), plaintiff must have filed her claim
                CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                     2022-NCSC-46

                                 Newby, C.J., dissenting



within two years of defendant’s last payment of medical compensation. Plaintiff

argues that her 25 April 2017 visit with Frank Murray, the on-site physical therapist,

was related to her 27 May 2014 injury. Defendant paid for this treatment in May of

2017; therefore, plaintiff contends that her claim, filed on 19 May 2017, was filed

within two years of defendant’s last payment of medical compensation. Thus, the Full

Commission was tasked with determining whether plaintiff’s treatment with Frank

Murray on 25 April 2017 was related to her 27 May 2014 injury such that her claim

was timely. This analysis requires the Full Commission to make numerous credibility

and weight determinations—a task it is designed to do. In resolving this issue, the

Full Commission found as follows:

                    5.     Following the 27 May 2014 incident, plaintiff
             received medical treatment from defendant-employer’s
             dispensary, an on-site medical facility that treats
             employees’ injuries and ailments that are work-related and
             non-work-related. Plaintiff received no indemnity benefits.
             Plaintiff last received medical treatment for the 27 May
             2014 incident on 3 March 2015. Per protocol, defendant[ ]
             paid for this treatment in April 2015 at the latest.
             Defendant[ ] did not pay for medical treatment for the 27
             May 2014 incident beyond April 2015.

             ....

                   16.    . . . . In this matter, the last payment for
             medical treatment consequent of the 27 May 2014 incident
             was made in April 2015. Plaintiff did not file an Industrial
             Commission Form 18 until May 2017.

                   17.   Plaintiff’s testimony  regarding    the
             circumstances surrounding the 25 April 2017 alleged
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Newby, C.J., dissenting



                    injury and related facts conflicts with a preponderance of
                    the testimony and documentary evidence.

¶ 38         The Full Commission’s resolution of this factual dispute is supported by

       competent evidence. Frank Murray testified that he first treated plaintiff on 10

       October 2011 after she “reported that she lifted a tire and felt a sharp pain in [her]

       low back at that time.” Plaintiff and defendant settled the claims arising from this

       injury. Frank Murray then saw plaintiff again on 3 June 2014, when she reported

       “that she had an onset of low-back pain one week previous [on 27 May 2014] . . . as

       she was reaching and pulling a tire from the bottom of the flatbed.” Frank Murray

       testified that he provided treatment for this injury until 3 March 2015. Defendant

       paid for this final treatment in April of 2015. Frank Murray later marked the note

       from the 3 March 2015 visit as a “discontinuation note” because plaintiff had not

       returned for additional treatment. Frank Murray further testified that plaintiff

       returned for an additional visit on 25 April 2017 after plaintiff’s podiatrist thought

       that “the pain that she was having in her feet was coming from her back, so he

       recommended that she go and see about her back.” Frank Murray described plaintiff’s

       pain in 2017 as “a[n] ongoing, continuation of low-back pain. I mean, it kind of sounds

       as if, like, she’s had . . . a baseline level of low-back pain with episodic increases and

       decreases since the first time that I saw her.”

¶ 39         Kelly Avant, a case manager at the on-site medical clinic, testified that plaintiff

       visited her twice on 28 April 2017. Kelly Avant’s note recorded plaintiff’s statements
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Newby, C.J., dissenting



       during her first visit that day as follows:

                    I went and saw Frank (Murray MSPT) for my back on
                    Tuesday and he said I might need an[ ] x[-]ray or
                    something, so he told me to come see you. You remember
                    Leslie (Byrne NP) when I hurt my back the first time, she
                    never ordered an x[-]ray or anything, the second time I hurt
                    my back I saw [another doctor] and did therapy with Frank
                    [Murray]. My pain level has always been a level [three], I
                    can only remember being pain free for [two] days. I got to
                    the point where I couldn’t walk, so I went to see the
                    podiatrist (Dr. Eaton/Cape Fear Podiatry) and he gave me
                    injections . . . . I went back to see Dr. Eaton a couple weeks
                    ago and he said that plantar fasciitis is not my problem and
                    he thinks it is my back . . . . When I got hurt before I was
                    on the 1300 row and that is the worst row . . . .

       When plaintiff returned later that day, Kelly Avant informed plaintiff she would have

       to pay for diagnostic treatment with her own insurance. Plaintiff returned to the

       medical clinic a third time that evening, “stating ‘I need to file an injury from 4/25/17.

       I didn’t know that if I had another injury that I could file a claim. There was a tire

       stuck in the press and caused my lower back to hurt.’ ”

¶ 40         Several of the doctors who treated plaintiff also testified. Dr. David S. Jones, a

       neurologist who treated plaintiff in 2011 and 2017, attributed plaintiff’s low-back

       pain to her 2011 injury. Dr. Nailesh Dave, a neurologist who treated plaintiff for pain

       management beginning on 19 July 2017, acknowledged that plaintiff’s symptoms

       could have been related to her previous injury in 2011 or a general deterioration of

       her spine. Dr. Gurvinder Deol, an orthopedic surgeon who treated plaintiff on 29

       March 2018, testified that plaintiff’s pain “relates back to this initially picking up the
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Newby, C.J., dissenting



       tire in 2011.”

¶ 41         Thus, competent evidence demonstrates that plaintiff began having low-back

       pain starting at least with her injury on the 1300 row in 2011. Plaintiff then settled

       workers’ compensation claims arising from that injury. After settling those claims,

       plaintiff continued to experience low-back pain. Allegedly, plaintiff subsequently

       suffered another injury on 27 May 2014. Defendant paid for treatment related to this

       alleged injury through its on-site medical clinic until April of 2015. When plaintiff did

       not return for further treatment, her file was marked as discontinued. Plaintiff did

       not file a workers’ compensation claim and defendant did not pay for further

       treatment until 2017. After plaintiff’s podiatrist suggested the pain in plaintiff’s feet

       could be related to her low-back pain, plaintiff returned to Frank Murray on 25 April

       2017. Defendant paid for this treatment with Frank Murray in May of 2017. As the

       Full Commission found, though, this treatment was not related to the alleged incident

       on 27 May 2014, but rather resulted from a continuation of plaintiff’s ongoing low-

       back pain that started as early as 2011. Plaintiff’s own statements from 28 April 2017

       demonstrate that since her injury in 2011, “[m]y pain level has always been a level

       [three], I can only remember being pain free for two days.”

¶ 42         The Full Commission’s supported findings demonstrate that defendant’s “last

       payment for medical treatment consequent of the 27 May 2014 incident was made in

       April 2015.” Moreover, the Full Commission found that plaintiff “did not file an
                          CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                             2022-NCSC-46

                                         Newby, C.J., dissenting



       Industrial Commission Form 18 until May 2017,” more than two years later.

       Accordingly, the Full Commission concluded that plaintiff failed to satisfy the

       condition precedent in N.C.G.S. § 97-24 and her claim was barred. Because this

       conclusion is supported by the findings of fact, the Full Commission’s order should be

       affirmed.

¶ 43          To broaden appellate review, the majority holds that whether a plaintiff timely

       files a claim under N.C.G.S. § 97-24 is a “jurisdictional fact” subject to de novo review.

       Contrary to the majority’s characterization, in Gore this Court flatly rejected the

       jurisdictional approach to N.C.G.S. § 97-24. 362 N.C. at 38, 653 S.E.2d at 407–08. In

       Gore, the plaintiff sought to estop the defendant from asserting that N.C.G.S. § 97-24

       barred the claim. Id. at 32, 653 S.E.2d at 404. In response, the defendant argued that

       the plaintiff’s failure to timely file under N.C.G.S. § 97-24 had deprived the Industrial

       Commission of jurisdiction over the plaintiff’s claim. Id. at 38, 653 S.E.2d at 407–08.

       The defendant then contended that once the Industrial Commission was deprived of

       jurisdiction by a plaintiff’s failure to timely file, a defendant cannot restore

       jurisdiction to the Industrial Commission through its actions. Id. Thus, because the

       defendant saw N.C.G.S. § 97-24 as jurisdictional, the defendant contended estoppel

       could not apply. Id. at 38, 653 S.E.2d at 408. In rejecting this approach, we stated in

       full as follows:

                           In contrast, defendants urge this Court to resurrect
                     an antiquated approach extinguished by modern estoppel
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                        Newby, C.J., dissenting



                    principles in all but a few jurisdictions. As a leading
                    treatise explains, modern application of estoppel and
                    waiver in the present context serves ‘as an antidote to the
                    earlier approach, which was the highly conceptual one of
                    saying that timely claim (and sometimes even notice) was
                    “jurisdictional[.]” ’ Larson’s [Workers’ Compensation Law],
                    7 § 126.13[1]. Defendants’ argument tracks this
                    ‘jurisdictional’ approach, and relies entirely on cases
                    decided before the adoption of modern principles of waiver
                    and estoppel designed to ameliorate its harsh effects. The
                    overwhelming majority of modern cases ‘belie[ ] the present
                    validity of the [“jurisdictional”] idea,’ however, which
                    continues to survive in only a tiny minority of jurisdictions
                    amidst strong criticism. See, e.g., id. (describing the
                    minority rule as ‘curious word-magic’ designed to exalt the
                    statutory claims’ filing requirement as ‘a defense outside
                    the reach of waiver, estoppel, or anything else’). To be sure,
                    Biddix and Belfield have made clear that this outdated
                    procedural hurdle has no place in our modern
                    jurisprudence.

       Id. at 38, 653 S.E.2d at 407–08 (first, third, and fourth alterations in original)

       (referencing Biddix v. Rex Mills, Inc., 237 N.C. 660, 75 S.E.2d 777 (1953); Belfield v.

       Weyerhaeuser Co., 77 N.C. App. 332, 335 S.E.2d 44 (1985)).

¶ 44         We then noted that N.C.G.S. § 97-24 “has repeatedly been held to be a condition

       precedent to the right to compensation.” Id. at 38, 653 S.E.2d at 408 (citing

       Montgomery, 265 N.C. at 555, 144 S.E.2d at 587). We also noted that this Court has

       “long held that a condition precedent, unlike subject matter jurisdiction, may be

       waived by the beneficiary party by virtue of its conduct.” Id. Thus, we held that the

       timely filing requirement under N.C.G.S. § 97-24 was not jurisdictional and that a

       “defendant[ ] could waive the two[-]year condition precedent laid out in N.C.G.S.
                        CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                        Newby, C.J., dissenting



       § 97-24.” Id.

¶ 45         Nonetheless, the majority “resurrect[s this] antiquated [jurisdictional]

       approach,” id. at 38, 653 S.E.2d at 407, because, in its view, the timely filing

       requirement “implicates the subject-matter jurisdiction of the Commission.”

       Jurisdiction, however, “rests upon the law and the law alone. It is never dependent

       upon the conduct of the parties.” In re T.R.P., 360 N.C. 588, 595, 636 S.E.2d 787, 793

       (2006) (quoting Feldman v. Feldman, 236 N.C. 731, 734, 73 S.E.2d 865, 867 (1953)).

       The Industrial Commission’s jurisdiction “is limited and conferred by statute.”

       Pearson v. C.P. Buckner Steel Erection Co., 348 N.C. 239, 241, 498 S.E.2d 818, 819

       (1998). Though a party invokes the Industrial Commission’s authority by timely filing

       a claim, the party does not confer jurisdiction upon the Industrial Commission. See

       Letterlough v. Atkins, 258 N.C. 166, 168, 128 S.E.2d 215, 217 (1962) (stating that the

       Industrial Commission’s “jurisdiction may not be enlarged or extended by act or

       consent of the parties, nor may jurisdiction be conferred by agreement or waiver”).

       Accordingly, whether a party timely filed is not a jurisdictional question. Moreover,

       holding that the timely filing requirement is jurisdictional theoretically seems to put

       it beyond the reach of estoppel. See Hart v. Thomasville Motors, Inc., 244 N.C. 84, 88,

       92 S.E.2d 673, 676 (1956) (“Jurisdiction [of the Industrial Commission] cannot be

       obtained by consent of the parties, waiver, or estoppel.”). Though the majority claims

       their approach is “consistent with the Act’s legislative purpose” of “providing
                       CUNNINGHAM V. THE GOODYEAR TIRE & RUBBER CO.

                                            2022-NCSC-46

                                        Newby, C.J., dissenting



       compensation for injured employees,” Gore, 362 N.C. at 36, 653 S.E.2d at 406, it could

       in fact work to hinder that purpose. Broadening appellate judicial authority to allow

       de novo fact finding brings increased uncertainty to the process.

¶ 46         Under the proper standard of review, the Full Commission’s finding that

       defendant did not pay for medical treatment related to plaintiff’s 27 May 2014 injury

       beyond April of 2015 was supported by competent evidence. That finding, in turn,

       supported the conclusion of law that plaintiff’s claim was barred because she did not

       timely file her claim. Accordingly, this Court should reverse the Court of Appeals,

       which reversed the Full Commission’s dismissal of plaintiff’s claim. I respectfully

       dissent.

             Justice BARRINGER joins in this dissenting opinion.